Champlin, J.
I concur in vacating the award for damages in this case, and in the direction to refer the assessment of damages to a new jury, for the reason that the damages of respondents, if any they had, for the use of the premises by the railroad company previous to the condemnation, do not appear to have been submitted to or passed upon by the jury. Harlow v. Railroad Co., 41 Mich. 336; Barnes v. Railway, 65 Id. 251. The statute permits the judge of probate to attend the jury, to decide questions of law, and administer oaths to witnesses. But, as we have frequently held, the whole matter is in the hands of the jury after they are sworn, and the decisions of the probate judge are merely advisory. If he attends them at their request, and decides upon the admission or exclusion of testimony, it will be presumed, unless the contrary appears, that the jury have sanctioned and adopted his decisions. In this case no testimony was excluded from the consideration of the jury upon the question of damages, and, having viewed the premises, they were enabled to weigh the opinions of witnesses who testified, both as to the value of the land taken and as to damages. These opinions as to value ranged from $75 *477to §200 an acre. The petitioner produced witnesses to show its value for farming purposes. We held in Mich. Air Line Railway v. Barnes, 44 Mich. 222 (6 N. W. Rep. 651), that it was competent to ask what the land was Worth for farm use. Mr. Garfield was a witness for respondents, and was asked, on cross-examination:
“ Q. Is this estimate of yours based upon the value of the land for farming purposes?”
He replied:
“ No; if it was, I should think possibly there wouldn’t a railroad or anything else hurt it any. It might be made very easily a valuable property for gardening.”
All of the witnesses describe the land through which the railroad runs as very light, sandy soil. Most of respondents’ witnesses based their estimate of value upon the proximity of the land to the city of Grand Eapids and its adaptability to gardening purposes, and upon this basis they placed the value of the land taken at §150 an acre, and gave it as their opinion that the 14 acres lying east of the railroad was damaged one-half of its value, or from §75 to §80 an acre. Why this 14 acres was not as well adapted to gardening purposes after as before the railroad was constructed across it they did not explain, at least so as to make it plain to the jury. The law requires farm crossings to be constructed at the expense of the railroad company. It was not necessary for the jury to state the damages allowed for each separate cause, but they are authorized to award a gross amount, to cover all damage and compensation. Mich. Air Line Railway v. Barnes, 44 Mich. 222. And hence we cannot say upon this record how much they awarded for the land and how much for resulting damages. There can be no doubt that the railroad, crossing respondents’ land in the manner it does, is a serious injury to the parcel, aside from the value of the land taken, and that the parcel on the *478east of tbe track is affected by reason of tbe fact that a railroad must be crossed to enter upon or leave it by the owner of the other parcel. This is an element of damages that, under the testimony, must necessarily enter into the award of the jury, and the compensation therefor must be determined by them. I cannot say from the award that they did not determine it. We have held that a jury of inquest, acting upon a view of the property, are not conclusively bound by the opinions of witnesses, either as to value or damages. The object of such testimony is to aid them in coming to a just conclusion. The authorities are uniform upon this subject. Patterson v. Boston, 20 Pick. 159; Head v. Hargrave, 105 17. S. 45; Anthony v. Stinson, 4 Kan. 211; Ward v. Lawrence, 78 Ill. 295.
Long, J., did not sit.